Citation Nr: 0201756	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  98-12 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1980 to August 
1983.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant was diagnosed with multiple sclerosis after 
service and beyond the presumptive period for service 
connection for multiple sclerosis.

2.  The appellant exhibited signs consistent with optic 
neuritis in service that were likely attributable to multiple 
sclerosis versus the inservice trauma for which it was 
originally attributed.


CONCLUSION OF LAW

Multiple sclerosis was incurred during peacetime service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a June 1998 rating decision that 
denied service connection for multiple sclerosis.  The 
appellant has contended that his service medical records 
reflected right eye disease that was attributed in service to 
trauma and later service-connected, but that now should be 
attributed to the early signs of multiple sclerosis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Multiple sclerosis may be service connected although not 
otherwise established in service if manifested to a degree of 
10 percent within 7 years from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 1997), 38 C.F.R. §§ 3.307, 3.309 (2001).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim have been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of the 
rating decision, the Statement of the Case and the Board's 
August 1999 decision (which was later vacated), the appellant 
and his attorney were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for service connection.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  This included service medical records previously 
obtained, VA Medical Center and private medical evidence.  
Additionally, a medical opinion from a VA medical expert was 
obtained.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991), Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records documented a complaint of right eye 
trauma secondary to a concussive injury to the right eye due 
to a wood-burning stove explosion.  The appellant 
subsequently developed optic atrophy in the right eye.  The 
records also reflected a complaint of numbness in his right 
foot in April 1981.  This was attributed to probable nerve 
sheath inflammation.  Service connection for loss of sight in 
the right eye, secondary to the residuals of inservice trauma 
was granted in a June 1984 rating decision.

VA examinations were conducted in February 1984 and 1991 and 
the presence of multiple sclerosis was not suggested by the 
results of these examinations.  In VA Medical Center records, 
it appears that the earliest reference to multiple sclerosis 
was made in 1996, approximately 13 years after separation 
from service.  In December 1996, a VA physician ordered a 
neurological consultation to evaluate the appellant for 
multiple sclerosis.  Multiple sclerosis was later 
definitively diagnosed.

In April 1998, the appellant filed a claim for service 
connection for multiple sclerosis.  Service connection for 
multiple sclerosis was denied in a June 1998 rating decision 
on the basis that multiple sclerosis was not found in service 
and did not manifest to a compensable degree within the 7-
year presumptive period after separation from service.  This 
decision was appealed to the Board.

The appellant submitted a statement from Kurt Repke, M. D.  
Dr. Repke had treated the appellant for right eye optic 
atrophy and had noted the inservice explosive trauma.  Dr. 
Repke stated that it was unknown whether the appellant's 
multiple sclerosis or the concussive injury caused the optic 
atrophy in the right eye, or whether it was both.  It was 
necessary to review the service medical records to make this 
determination.

The Board considered the appeal in August 1999 and denied 
service connection for multiple sclerosis.  In an order 
issued in November 2000, the Court of Appeals for Veterans 
Claims issued a joint motion for remand of the claim of 
entitlement to service connection for multiple sclerosis and 
vacated the Board's August 1999 decision.  The Board was 
instructed to obtain a medical opinion regarding the issue of 
whether the appellant's service connected eye disorder was 
due to trauma or multiple sclerosis.

In August 2001, the Board requested a VA medical expert 
opinion.  In sum, the expert was asked to review all of the 
evidence of record and render an opinion as to whether the 
changes in the appellant's eyesight in service that had been 
attributed to trauma were as likely as not attributable to 
multiple sclerosis.

An opinion was submitted in September 2001 by the Chief of 
Staff of a VA Medical Center.  The physician first detailed 
the pertinent evidence in service as outlined above, as well 
as the post-service medical evidence leading to the diagnosis 
of multiple sclerosis.  The physician opined that although it 
was possible that optic atrophy occurred as a result of the 
stove injury, it was a less likely diagnosis primarily 
because the injury was not so severe that the appellant 
sought immediate medical attention and because he did not 
experience an immediate and profound visual loss.  The 
physician further opined that the appellant exhibited may 
signs of optic neuritis when he presented to the eye clinic 
in service, and that this was one of the most common 
complications of multiple sclerosis.  The examiner concluded 
that although it was impossible to determine exactly what 
happened in this case by reviewing medical records, it was 
her opinion that the cause of the optic atrophy was likely 
attributable to multiple sclerosis. 

Competent medical evidence of current disability has been 
submitted.  VA Medical Center records have documented a 
definitive diagnosis of multiple sclerosis after service.  
This diagnosis was rendered outside of the presumptive period 
for multiple sclerosis, however the appellant is entitled to 
service connection on a direct basis.  Although multiple 
sclerosis was not diagnosed in service, competent medical 
opinion has established that the disease was incurred in 
service.  We afford the highest degree of probative value to 
the VA expert medical opinion as it was based on a complete 
review of the entirety of the evidence and included an 
explanation of the medical rationale for the conclusion 
reached.  The negative evidence consists of medical opinions 
that attributed the optic atrophy to a reported stove 
accident.  However, these opinions were rendered prior to the 
appellant's diagnosis of multiple sclerosis, and are 
therefore less probative.  In light of the finding by the 
medical expert that the right eye optic atrophy documented in 
service and originally attributed to trauma was likely 
attributable to multiple sclerosis, the evidence supports the 
claim and service connection is warranted.


ORDER

Service connection for multiple sclerosis is granted.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

